DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim recites “wherein the tool is dressable manner.” It is unclear what limitations are imparted by the term “dressable.” What configuration or structure of the tool makes it dressable? It seems that any machining tool is capable of being dressed. The claim does not require the presence of a dressing tool or a dressing step, as it is directed to the machining tool only. For the purposes of this examination, any tool having the claimed properties will be interpreted as being dressable, as this is examiner’s best understanding of the claim scope.
Regarding claim 31, the claim recites the tool moved by “a machine kinematics that is provided for a method of power honing.” This is unclear for several reasons. The phrase “a machine kinematics” is unclear, as it is unclear what structure this imparts to the claimed machine. “Kinematics” is a branch of physics relating to motion of objects and it is unclear what structure “a machine kinematics” is intended to encompass. It is further unclear what the phrase “provided for a method of power honing” is intended to encompass. How does this method limit the claimed honing machine? What is “power honing?” Applicant’s specification provides no guidance as to how these limitations are intended to define the scope of the invention. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase et al (US 2012/0184187, previously cited).
Regarding claim 25, Yanase discloses a toothed honing machine comprising: a mount for a workpiece (workpiece mount described [0047]), at least one tool ([0047]; 11) that is at least partially made of a high-hardness cutting material ([0046]), said tool to be moved on the inside along an internally toothed workpiece to be introduced in in the mount ([0039]; fig 1; internal to workpiece W), and a helical-shaped dressing tool (14) that works in a continuous process, wherein the dressing tool is configured to dress, at least in regions, the at least one tool ([0048]). 
Regarding claim 26, Yanase further discloses the mount is a mount in which, in a honing mode of the toothed honing machine, a honing ring is to be inserted for the machining of an externally toothed workpiece, and in which the internally toothed workpiece is inserted instead of the honing ring (internally toothed workpiece W is mounted as described in [0039]; note that as claimed, no honing ring is necessary to meet the claimed structure, although ring 14 is a honing ring mounted on the mount as described [0047]).
Regarding claim 31, Yanase further discloses the at least one tool is moved by the machine with a machine kinematics that is provided for a method of power honing (as best understood by examiner, this is taught by the control device 13 of Yanase which is provided to control the honing movements of the tool; [0043]). 
Claim(s) 22-24 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prock (US 2018/0111209, previously cited).
Regarding claim 22, Prock discloses a tool for the machining of an internally toothed workpiece, wherein the tool is at least partially made of a high-hardness cutting material ([0012]) and has different regions (5, 6) with different surface properties along a longitudinal axis of the tool (fig 1; [0012]; made of different materials), wherein the at least one tool is broader than the workpiece (fig 2; broader in left-right direction), and wherein the regions are configured such that when the tool is moved along the internally toothed workpiece in a continuous movement, the regions in succession make contact with and machine the workpiece (note that the claimed “continuous movement” is an intended use of the tool and does not limit the structure of the claimed tool; figs 2 and 3 of Prock show movements to successively use the regions 5 and 6 of the tool to machine the workpiece). 
Regarding claim 23, Prock further discloses the tool is configured to machine one tooth flank of the internally toothed workpiece while the tool is moved along the internally toothed workpiece ([0014-0015]). 
Regarding claim 24, Prock further discloses the tool is dressable (dressing described [0027]). 
Regarding claim 29, Prock further discloses the tool is configured to machine two tooth flanks and one tooth root of respective teeth bordering on a recess of the internally toothed workpiece at the same time, while the tool is moved along the internally toothed workpiece (note that the intended use of the tool does not limit its structure; [0014] driven to machine tooth flanks of the workpiece, interior of tooth flanks form a recess as claimed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (US 2002/0019195, previously cited) in view of Litvin et al (US 6146253).
Regarding claim 14, Asano teaches a method for machining an internally toothed workpiece (103), comprising: clamping a workpiece into a mount (clamped between elements 104, 105) of a toothed honing machine ([0062]; fig 6), said mount being provided for the insertion of a honing ring (note that the honing ring is not positively recited; [0080] described dresser in the shape of the workpiece is a honing ring), and guiding at least a first region of at least one tool (102) that is at least partially made of a high-hardness cutting material ([0074]) along respective teeth of the internally toothed workpiece (shown in fig 5), in order to carry out hard-fine machining of the teeth of the internally toothed workpiece ([0062]) and dressing a 
Regarding claim 15, Asano, as modified, teaches all the limitations of claim 14 as described above. Asano further teaches the workpiece is an internally toothed gearwheel with hardened tooth flanks (fig 5; workpiece 103 with tooth flanks 103b; [0065]).
Regarding claims 18 and 20, Asano, as modified, teaches all the limitations of claim 14 as described above. Asano further teaches the at least one tool is an externally toothed gearwheel-shaped tool (shown in fig 5), and wherein the at least one tool is broader than the workpiece by at least a twofold factor (fig 4 shows the breadth of the tool 102 being multiple times wider than the workpiece 103); wherein the tool is displaced axially along an axis running horizontally through a center point of the tool so that the workpiece contacts the at least one tool at a predetermined point (fig 4; indicated by arrow F).
Claims 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al (US 2012/0184187, previously cited) in view of Litvin et al (US 6146253).
Regarding claim 14, Yanase teaches a method for machining an internally toothed workpiece (W), comprising: clamping the workpiece into a mount (described [0039]) of a 
Regarding claim 15, Yanase, as modified, teaches all the limitations of claim 14 as described above. Yanase further teaches the workpiece is an internally toothed gearwheel with hardened tooth flanks (fig 4; workpiece W with tooth flanks; [0001]).
Regarding claim 19, Yanase, as modified, teaches all the limitations of claim 18 as described above. Yanase further teaches an axis intersection angle (Σ2) of the at least one tool with the workpiece is modified, so that the workpiece contacts the at least one tool at a predetermined point ([0041]). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano and Litvin as applied to claim 14 above, and further in view of Prock (US 2018/0111209, cited by applicant). 
Regarding claim 21, Asano, as modified, teaches all the limitations of claim 14 as described above. Asano does not teach the at least one tool having regions with different surface properties along a longitudinal axis of the tool and moving the at least one tool along the workpiece to make contact with the workpiece in succession with respective regions of the at least one tool. Prock teaches a method for machining an internally toothed workpiece including at least one tool (5, 6) having regions with different surface properties ([0021]; made of different materials) along a longitudinal axis of the tool (fig 1), and moving the at least one tool along the workpiece in a predetermined movement sequence, in order to make contact with and accordingly to machine the workpiece in succession with respective regions of the at least one tool having different surface properties (shown in figures 2 and 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the tool of Asano with different regions with different surface properties and move the tool to make contact with the workpiece with the respective regions in succession in order to allow the same tool to perform two separate operations on the workpiece without the need to re-chuck the workpiece as taught by Prock ([0015]). 
Claims 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano and Litvin as applied to claim 14 above, and further in view of Prock (US 2018/0111209, previously cited).
Regarding claims 17 and 28, Asano, as modified, teaches all the limitations of claim 14 as described above. Asano does not teach boron nitride being chosen as the high-hardness cutting material. Prock teaches a method for machining an internally toothed workpiece with a tool at least partially made of a high hardness cutting material, wherein cubic, ceramically bonded boron nitride is chosen as the high-hardness cutting material ([0025]). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use cubic, ceramically bonded boron nitride as the cutting material in the method of Asano, as this material is known to be suitable for machining toothed workpieces as taught by Prock. 
Claims 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase and Litvin as applied to claim 14 above, and further in view of Prock (US 2018/0111209, previously cited).
Regarding claims 17 and 28, Yanase, as modified, teaches all the limitations of claim 14 as described above. Yanase does not teach boron nitride being chosen as the high-hardness cutting material. Prock teaches a method for machining an internally toothed workpiece with a tool at least partially made of a high hardness cutting material, wherein cubic, ceramically bonded boron nitride is chosen as the high-hardness cutting material ([0025]). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use cubic, ceramically bonded boron nitride as the cutting material in the . 
Claims 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano and Litvin as applied to claim 14 above, and further in view of Flaschberger et al  (US 2014/0287658).
Regarding claims 16 and 27, Asano, as modified, teaches all the limitations of claim 14 as described above. Asano further teaches diamond is chosen as the high hardness material ([0074]). Asano does not explicitly teach polycrystalline diamond or that the tool is ceramically bonded. Flaschberger teaches an abrasive machining tool at least partially made of a high hardness cutting material, wherein ceramically bonded polycrystalline diamond is chosen as the high hardness cutting material ([0200]; [0243]). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use ceramically bonded polycrystalline diamond as the cutting material in the method of Asano, as this material is known to be suitable for use in an abrasive tool as taught by Flaschberger. 
Claims 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase and Litvin as applied to claim 14 above, and further in view of Flaschberger et al  (US 2014/0287658).
Regarding claims 16 and 27, Yanase, as modified, teaches all the limitations of claim 14 as described above. Yanase further teaches diamond is chosen as the high hardness material ([0046]). Yanase does not explicitly teach polycrystalline diamond or that the tool is ceramically bonded. Flaschberger teaches an abrasive machining tool at least partially made of a high . 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase as applied to claim 25 above, and further in view of Litvin et al (US 6146253).
Regarding claim 30, Yanase teaches all the elements of claim 25 as described above. Yanase does not teach the dressing tool configured to dress the at least one tool while the at least one tool is being moved along the workpiece. Litvin teaches a toothed honing machine including a dressing tool configured to dress the at least one tool while the at least one tool is being moved along the workpiece disposed in the mount (col 3, lines 34-42; fig 5). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to dress the tool of Yanase while the tool is being moved along the workpiece in order to maintain geometry of the tool during machining as taught by Litvin (col 3, lines 34-42; col 5, lines 23-35).
Response to Arguments
Applicant's arguments filed 26 Nov 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments alleviate the previous 112b rejections. However, as detailed in the rejection above, there are remaining issues under 112b.
Regarding claim 14, applicant argues that neither Yanase or Asano teach the newly claimed simultaneous dressing. However, this limitation is taught by the newly cited Litvin reference as detailed in the rejection above. 
Regarding claim 25, applicant applies the same arguments regarding the simultaneous dressing recited in claim 14. However, claim 25 has no such limitation. While claim 25 does require dressing of the tool, this is disclosed by Yanase as detailed in the rejection above. 
Regarding claim 22, applicant argues that Prock does not teach the newly claimed continuous movement and successive contact of the tool regions. Examiner respectfully disagrees. Prock clearly shows movement of the tool with successive contact of the tool regions to the workpiece as shown in figs 2-3. Applicant argues that Prock is not capable of continuous movement due to the non-contiguous arrangement of the tool regions. However, there is nothing precluding the tool of Prock from performing this movement from one tool to another. Applicant’s claims do not require the argued contiguous arrangement. In other words, there is nothing in the claims which defines over the movement disclosed by Prock which contacts the first region and then the second region successively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar gear machining tools and methods are cited, including those with similar simultaneous honing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723